Title: To John Adams from Francis Dana, 16 September 1782
From: Dana, Francis
To: Adams, John



St: Petersbourg Septr: 5/16 1782
My dear Sir

Your letter for recalling your son was unfortunately so long on its way that the season for sending him as you proposed is passed. It is almost now an equal chance that he might remain the winter in Norway. I am discouraged about the other course to Lubec also, and am on the whole advised to send him on by Land altogether. It is possible he might have a road voyage even to Holland, but I presume you wou’d not judge it prudent for that reason to risk it. He has advertised in the papers according to the Custom here, his intended departure, so that if any occasion shou’d present of a fellow traveller, he might be ready to improve it. Possibly he may yet be detained till the sleighing season comes on about the middle of Novr: ordinarily. Whenever he departs you may depend upon receiving the earliest notice by the Post. I have suffered much on account of the loss of his time for studying regularly here. He wishes to go to his old instructor, and I beleive it wou’d be most adviseable to place him there, as soon as possible.
In my letter of the 19/30 Augt: I told you I was no longer at liberty to pursue a course like that you pointed out in your’s of the 7th: of the same month—that my late instructions were clear and decided—and that I was glad of it. For had the matter been left at my discretion I shou’d have taken a course not wholly unlike that you mention. I had proposed every thing for the decisive step, and shou’d have taken it against the opinion of you know whom. Because my sentiments perfectly coincide with yours so far as they respect the dignity of the United States, which I have all along thought wou’d suffer less from a more open and firm policy; and that their views and interests wou’d be promoted and established much earlier by means of it. I venture to say that had you hearken’d to the advice that was given you when I was in Holland, not one of the United Provinces wou’d at this time have acknowledged our Independance: nay more, the present minor party wou’d have been the prevailing one, and in all probability affairs wou’d have worn a different countenance thro Europe, and we shou’d have seen, by the aid of Mediation &c, a seperate peace concluded between Britain and Holland. I am sensible as I told you before, of the difference between our situations, yet this difference does not in my opinion necessarily require a system absolutely the reverse. The same engines indeed cannot be set at work here. You say you shall wait for the advice of — in a certain case, altho you ventured to go against it in the former. Pray tell me by the former, do you mean your categorical demand? I want much to know this. As to that certain case, upon further reflection I hope nothing will be done upon it. I can see no good that will result to us from it. It appears to me to have been an artifice to annihilate what stood in its stead, the more to distance an object of much importance. Shall you set off for Paris, or have you such an aversion to piddling that you choose to remain where you are? Is Mr: Jay still there, for the papers make no mention of him? Where is Mr: Lawrence? I shou’d be glad to hear you were at Paris. There is not one such soul to be found, I fear, in Europe as you speak of.

Adieu Your’s &c


P.S. The letter for Mr. L. mark’d Duplicate No: 5: is the Duplicate of that you received last. Take care that they are sent by different opportunities.

